


Exhibit 10.8
    
LULULEMON ATHLETICA INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS




The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the lululemon athletica inc. 2007 Equity Incentive Plan
(the “Plan”) and the Restricted Stock Units Agreement attached hereto (the
“Agreement”), as follows:


Participant:
____________________________
Employee ID:
_____________________
Grant Date:
____________________________
Grant No.:
_____________________
Target Number of Units:
______________________, subject to adjustment as provided by the Agreement.
Settlement Date:
Except as otherwise provided in the Agreement, as soon as practicable on or
after each Unit Vesting Date (or such other date on which the Award vests
pursuant to Sections 4 or 7 of the Agreement), but in any event no later than
seventy four (74) days following such date.
Vested Units:
Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s service has not terminated prior to the applicable Unit Vesting
Date set forth below, the percentage of the Total Number of Units which become
Vested Units on each Unit Vesting Date Shall be as follows:
 
Unit Vesting Date
Percentage of Total Number of Units Vesting:
 
[Insert vesting dates]
[Insert vesting percentages]





By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Agreement,
both of which are made a part of this document. The Participant acknowledges
receipt of a copy of the Plan, the Agreement and the prospectus for the Plan,
represents that the Participant has read and is familiar with the provisions of
the Plan and the Agreement, and hereby accepts the Award subject to all of their
terms and conditions.


LULULEMON ATHLETICA INC.                
By: ______________                                
John E. Currie    
                            
Address:        1818 Cornwall Avenue            
Vancouver, British Columbia
Canada, V6J 1C7                
                            


ATTACHMENTS:
Restricted Stock Units Agreement

















--------------------------------------------------------------------------------




LULULEMON ATHLETICA INC.
RESTRICTED STOCK UNITS AGREEMENT




lululemon athletica inc. has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Units Agreement (the “Agreement”) is attached an Award consisting of
Restricted Stock Units subject to the terms and conditions set forth in the
Grant Notice and this Agreement. The Award has been granted pursuant to the
lululemon athletica inc. 2007 Equity Incentive Plan (the “Plan”), as amended to
the Grant Date, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan, and a prospectus for the Plan (the “Plan Prospectus”)
in the form most recently prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Plan,
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan, and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Grant Notice, this Agreement or the Plan.
The Participant also acknowledges and agrees that the purpose of this grant of
Restricted Stock Units is to compensate the Participant in exchange for
contributions made while actively at work. Accordingly, vesting will be deferred
for periods of leave in accordance with Section 4.2 below.
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)“Common Shares” mean shares of Stock issued in settlement of the Award.
(b)“Dividend Equivalent Units” mean additional Restricted Stock Units credited
pursuant to the Dividend Equivalent Right described in Section 3.3.
(c)“Insider Trading Policy” means the written policy of the Company pertaining
to the sale, transfer or other disposition of the Company’s equity securities by
members of the Board, Officers or other employees who may possess material,
non-public information regarding the Company, as in effect at the time of a
disposition of any Common Shares.
(d)“Section 409A” means Section 409A of the Code and any applicable regulations
or administrative guidelines promulgated thereunder.
(e)“Section 409A Deferred Compensation” means compensation payable pursuant to
the Award granted to a Participant subject to United States income taxation that
constitutes nonqualified deferred compensation for purposes of Section 409A.
(f)“Units” means the Restricted Stock Units originally granted pursuant to the
Award and the Dividend Equivalent Units credited pursuant to the Award, as both
shall be adjusted from time to time pursuant to Section 8.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated




--------------------------------------------------------------------------------




by the context, the singular shall include the plural and the plural shall
include the singular. Use of the term “or” is not intended to be exclusive,
unless the context clearly requires otherwise.
2.ADMINISTATION.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Board. All determinations by the Board shall
be final and binding upon all persons having an interest in the Award. Any
executive officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided such
executive officer has apparent authority with respect to such matter, right,
obligation, or election. The Company intends that the Award comply with
Section 409A (including any amendments or replacements of such section), and the
provisions of this Agreement shall be construed and administered in a manner
consistent with this intent.
3.THE AWARD.
3.1    Grant of Units. On the Grant Date, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Grant Notice, subject to adjustment as provided in Section 3.3 and 8. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) Common Share.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or the Common Shares issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to the Company (or any Affiliate) or for their
benefit. Notwithstanding the foregoing, if required by applicable law, the
Participant shall furnish consideration in the form of cash or past services
rendered to the Company (or any Affiliate) or for their benefit having a value
not less than the par value of the Common Shares issued upon settlement of the
Units.
3.3    Dividend Equivalent Units. This Agreement also constitutes the award of a
Dividend Equivalent Right to the Participant. On the date that the Company pays
a cash dividend to holders of Common Shares generally, the Participant shall be
credited with a number of additional whole Dividend Equivalent Units determined
by dividing (a) the product of (i) the dollar amount of the cash dividend paid
per Common Share on such date and (ii) the sum of the Total Number of Units and
the number of Dividend Equivalent Units previously credited to the Participant
pursuant to the Award and which have not been settled or forfeited as of such
date, by (b) the Fair Market Value per Common Share on such date. Any resulting
fractional Dividend Equivalent Units shall be rounded down to the nearest whole
number. Such additional Dividend Equivalent Units shall be subject to the same
terms and conditions and shall be settled or forfeited in the same manner and at
the same time as the Units originally subject to the Award with respect to which
they have been credited.




--------------------------------------------------------------------------------




4.VESTING OF UNITS.
4.1    In General. Except as provided by this Section 4 and Section 7, the Units
shall vest and become Vested Units as provided in the Grant Notice.
4.2    Effect of Leave of Absence. Unless otherwise required by law, in the
event that the Participant has taken in excess of thirty (30) days in a leave or
leaves of absence during the period beginning on the Grant Date and ending on
the applicable Unit Vesting Date, the applicable Unit Vesting Date will be
deferred for a period of time equal to the duration of such leave or leaves of
absence.
4.3    Termination for Any Reason Other Than Death or Disability. In the event
of the termination of the Participant’s service with the Company or any
Affiliate for any reason other than death or Disability (whether voluntary or
involuntary and with or without Cause) prior to a Unit Vesting Date, the
Participant shall, subject to applicable laws, forfeit and the Company shall
automatically reacquire all of the unvested Units subject to the Award. The
Participant shall not be entitled to any payment for such forfeited Units.
4.4    Termination by Reason of Death. In the event of the death prior to any
Unit Vesting Date, then on the date of such death unvested Units shall become
Vested Units.
4.5    Termination by Reason of Disability. In the event of the termination of
the Participant’s service with the Company or any Affiliate by reason of
Disability prior to any Unit Vesting Date, then on the date of such termination
all unvested Units shall become Vested Units.
4.6    Forfeiture For Violations of Non-Compete and/or Non-Solicitation
Agreements. Notwithstanding anything above to the contrary, if, during the
Participant’s service, or following the Participant’s termination of service,
the Participant violates any provision contained in a written service or other
agreement applicable to the Participant (or any other written Company policy of
general application) relating to the prohibition of the Participant from
engaging in activities which would violate any legally enforceable non-compete
or non-solicitation clause or rule prior to any Unit Vesting Date, then all of
the Units shall be treated as unvested and forfeited as of the date on which
such violation occurs. In addition, effective upon any violation described
above, any Units which have become Vested Units during the Participant’s
service, or following the Participant’s termination of service shall be
forfeited by the Participant and any Common Shares retained by such Participant
shall be returned to the Company or, if the Participant no longer retains such
shares because the Participant has disposed of the shares (including, but not
limited to shares subject to Section 6.2), then the Participant shall remit the
Fair Market Value of the shares on the date the Participant disposed of them.
5.SETTLEMENT OF THE AWARD.
5.1    Issuance of Common Shares. Subject to the provisions of Section 5.3
below, the Company shall issue to the Participant on the Settlement Date with
respect to each Vested Unit one (1) Common Share. Common Shares issued in
settlement of Units shall be subject to any restrictions as may be required
pursuant to Section 5.3, Section 6, or the Insider Trading Policy. In addition,
the Company may elect to settle the Award by paying a cash amount (less
applicable withholding taxes) equal to the Fair Market Value of the Common
Shares which would otherwise be delivered on the Settlement Date.
5.2    Beneficial Ownership of Common Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice




--------------------------------------------------------------------------------




any or all Common Shares acquired by the Participant pursuant to the settlement
of the Award. Except as otherwise provided by this Section 5.2, a certificate
for the Common Shares as to which the Award is settled shall be registered in
the name of the Participant, or, if applicable, in the names of the heirs of the
Participant. In addition, Common Shares settled as a result of this Agreement
may be held in book entry form.
5.3    Restrictions on Grant of the Award and Issuance of Common Shares. The
grant of the Award and issuance of Common Shares upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state law or foreign law with respect to such securities. No Common Shares may
be issued hereunder if the issuance of such shares would constitute a violation
of any applicable federal, state or foreign securities laws or other law or
regulations including, without limitation the requirements of any stock exchange
or market system upon which the Stock may then be listed. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance of any Common Shares subject to the Award shall relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of the Award, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
5.4    Fractional Shares. The Company shall not be required to issue fractional
Common Shares upon the settlement of the Award. Any fractional share resulting
from the determination of the number of Vested Units shall be rounded down to
the nearest whole number.
6.TAX MATTERS.
6.1    Responsibility for Taxes. Notwithstanding any contrary provision of this
Agreement, the Company shall have no obligation to process the settlement of the
Award or to deliver Common Shares unless and until satisfactory arrangements (as
determined by the Company) will have been made by Participant with respect to
the payment of income, employment, social insurance, National Insurance
Contributions, payroll tax, fringe benefit tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant including, without limitation, in connection with the
grant, vesting or settlement of the Award, the subsequent sale of Common Shares
acquired under the Plan and/or the receipt of any dividends on such Common
Shares which the Company determines must be withheld (“Tax-Related Items”). If
Participant fails to make satisfactory arrangements for the payment of any
required Tax-Related Items hereunder at the time of the Award settlement,
Participant acknowledges and agrees that the Company may refuse to deliver the
Common Shares if such amounts are not delivered at the time of settlement.
Participant authorizes the Company and/or the Affiliate to withhold any
Tax-Related Items legally payable by Participant from his or her wages or other
cash compensation paid to Participant by the Company and/or the Affiliate or
from proceeds of the sale of Common Shares. Further, if Participant is subject
to tax in more than one jurisdiction between the date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the Company and/or Affiliate employer, or former
employer, as applicable, may be required to withhold or account for tax in more
than one jurisdiction. Regardless of any action of the Company or the Affiliate,
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Affiliate. Participant further acknowledges that
the Company and the Affiliate (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.




--------------------------------------------------------------------------------




6.2    Withholding in Common Shares. Subject to applicable law, the Company may
require the Participant to satisfy Tax-Related Items by deducting from the
Common Shares otherwise deliverable to the Participant in settlement of the
Award a number of whole Common Shares having a fair market value, as determined
by the Company as of the date on which the tax withholding obligations arise,
not in excess of the amount of such Tax-Related Items determined by the
applicable minimum statutory withholding rates.
7.CHANGE IN CONTROL.
7.1    Acceleration of Vesting Upon a Change in Control. In the event of the
consummation of a Change in Control prior to any Unit Vesting Date, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may assume or continue the Company’s rights and
obligations with respect to outstanding Awards or substitute for outstanding
Awards substantially equivalent rights with respect to the Acquiror’s stock. For
purposes of this Section 7.1, an Award shall be deemed assumed if, following the
Change in Control, the Award confers the right to receive, for each Unit subject
to the Award immediately prior to the Change in Control, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of stock of the Company on the effective date of the
Change in Control was entitled for each Unit subject to an Award. In the event
that the Acquiror elects not to assume, continue or substitute for the
outstanding Awards in connection with a Change in Control, the vesting of 100%
of the then unvested Units shall be accelerated in full and such Units shall be
deemed Vested Units effective as of the date of the Change in Control, provided
that the Participant’s service with the Company or any Affiliate has not
terminated prior to the Change in Control. In settlement of the Award, the
Company shall issue to the Participant one (1) Common Share for each Vested Unit
determined in accordance with this Section 7.1. The vesting of Units and
settlement of the Award that was permissible solely by reason of this Section
7.1 shall be conditioned upon the consummation of the Change in Control.
Notwithstanding the foregoing, the Board may, in its discretion, determine that
upon a Change in Control, each Award outstanding immediately prior to the Change
in Control shall be canceled in exchange for payment with respect to 100% of the
Units which are subject to accelerated vesting in (a) cash, (b) stock of the
Company or the Acquiror, or (c) other property which, in any such case, shall be
in an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per share of stock in the Change in Control for each
such Unit (subject to any required tax withholding). Such payment shall be made
as soon as practicable following the Change in Control.
7.2    Termination After Change in Control. Notwithstanding anything in this
Agreement to the contrary, if the Award is assumed or continued following a
Change in Control, and if the Participant’s service with the Company ceases as a
result of a Termination After Change in Control (as defined below), the
surviving Units shall become Vested Units and the Award shall be settled
promptly following such event.
(a)“Termination After Change in Control” shall mean either of the following
events occurring within two (2) years after a Change in Control:
(i)Termination by the Company (or its successor) of the Participant’s service
with the Company or such successor without Cause; or
(ii)The Participant’s resignation for Good Reason (as defined below) within
ninety (90) days of the Participant first becoming aware of the event
constituting Good Reason provided the Participant has provided the Company (or
its successor) notice of such condition and the opportunity to cure the event.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s service with
the Company (or its successor) which (A) is




--------------------------------------------------------------------------------




for Cause; (B) is a result of the Participant’s voluntary termination of such
relationship other than for Good Reason; or (C) occurs prior to the
effectiveness of a Change in Control.
(b)“Good Reason” shall mean any one or more of the following:
(i)Without the Participant’s written consent, a material adverse change in the
Participant’s duties and responsibilities as compared to the Participant’s
duties and responsibilities immediately prior to the Change in Control;
(ii)Without the Participant’s written consent, the relocation of the
Participant’s principal place of service to a location that is more than fifty
(50) miles from the Participant’s principal place of service immediately prior
to the date of the Change in Control, or the imposition of travel requirements
substantially more demanding of the Participant than such travel requirements
existing immediately prior to the date of the Change in Control; or
(iii)Any failure by the Company (or its successor) to pay, or any material
reduction by the Company of, (A) the Participant’s base salary in effect
immediately prior to the date of the Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Company (or its successor) with responsibilities, organizational level
and title comparable to the Participant’s), or (B) the Participant’s target
bonus opportunity, if any, in effect immediately prior to the date of the Change
in Control (subject to applicable performance requirements with respect to the
actual amount of bonus compensation earned by the Participant).
8.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Common Shares effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Common Shares (excepting normal
cash dividends), appropriate adjustments shall be made by the Board in the
number of Units and/or the number and kind of shares to be issued in settlement
of the Award, in order to prevent dilution or enlargement of the Participant’s
rights under the Award. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number. Such adjustments shall be determined by the Board in its discretion, and
its determination shall be final, binding and conclusive.
9.RIGHTS AS A STOCKHOLDER.
The Participant shall have no rights as a stockholder with respect to any Common
Shares which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 8.
10.LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Common Shares issued pursuant to this




--------------------------------------------------------------------------------




Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.
11.COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable proposed regulations,
transition rules or other administrative guidance thereunder, as determined by
the Board in good faith) to avoid the unfavorable tax consequences provided
therein for non‑compliance. In connection with effecting such compliance with
Section 409A, the following shall apply:
11.1    Required Delay in Payment to Specified Employee. If the Participant is a
“specified employee” of a publicly traded corporation as defined under Section
409A, unless subject to an applicable exception under Section 409A, any payment
of Section 409A Deferred Compensation in connection with a “separation from
service” (as determined for purposes of Section 409A) shall not be made until
six (6) months after the Participant’s separation from service (the “Section
409A Deferral Period”). In the event such payments are otherwise due to be made
in installments or periodically during the Section 409A Deferral Period, to the
extent permitted under Section 409A, the payments of Section 409A Deferred
Compensation which would otherwise have been made in the Section 409A Deferral
Period shall be accumulated and paid in a lump sum as soon as the Section 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled.
11.2    Other Delays in Payment. Neither the Participant nor the Company shall
take any action to accelerate or delay the payment of any benefits under this
Agreement in any manner which would not be in compliance with Section 409A
(including any transition or grandfather rules thereunder). Notwithstanding the
foregoing:
(a)If any payment is due to the Participant upon a Change in Control but such
Change in Control does not constitute a change in ownership or effective control
of the Company or a change in the ownership of a substantial portion of the
assets of the Company as defined in Section 409A, then such payment which
constitutes Section 409A Deferred Compensation shall be deferred until another
permissible payment event contained in Section 409A occurs (e.g., death,
disability, separation from service from the Company and its affiliated
companies as defined for purposes of Section 409A).
(b)If any payment is due to the Participant upon the Participant’s termination
of service but such termination of service does not constitute a “separation
from service” as defined in Section 409A, then such payment which constitutes
Section 409A Deferred Compensation shall be deferred until another permissible
payment event contained in Section 409A occurs.
(c)If any payment is due to the Participant upon the Participant’s becoming
disabled but such disability does not meet the requirements of a disability
under Section 409A, then such payment which constitutes Section 409A Deferred
Compensation shall be deferred until another permissible payment event contained
in Section 409A occurs.
11.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its




--------------------------------------------------------------------------------




discretion, to be necessary or appropriate to comply with Section 409A
(including any transition or grandfather rules thereunder) without prior notice
to or consent of the Participant. The Participant hereby releases and holds
harmless the Company, its directors, officers and stockholders from any and all
claims that may arise from or relate to any tax liability, penalties, interest,
costs, fees or other liability incurred by the Participant in connection with
the Award, including as a result of the application of Section 409A.
11.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
12.SERVICE CONDITIONS. In accepting the Award, the Participant acknowledges and
agrees that:
(a)Any notice period mandated under applicable law shall not be treated as
Service for the purpose of determining the vesting of the Award; and the
Participant’s right to vesting of Common Shares in settlement of the Award after
termination of Service, if any, will be measured by the date of termination of
the Participant’s active Service and will not be extended by any notice period
mandated under applicable laws. Subject to the foregoing and the provisions of
the Plan, the Company, in its sole discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.
(b)The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.
(c)The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.
(d)All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.
(e)The Participant’s participation in the Plan shall not create a right to
further Service with the Company or an Affiliate and shall not interfere with
the ability of with the Company or Affiliate to terminate the Participant’s
Service at any time, with or without cause, subject to applicable laws.
(f)The Participant is voluntarily participating in the Plan.
(g)The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to the Company or Affiliate and which
is outside the scope of the Participant’s employment contract, if any.
(h)The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.




--------------------------------------------------------------------------------




(i)In the event that the Participant is not an employee of a the Company or
Affiliate, the Award grant will not be interpreted to form an employment
contract or relationship with such entity that does not otherwise exist.
(j)The future value of the underlying Common Shares is unknown and cannot be
predicted with certainty. The value of the Common Shares may increase or
decrease.
(k)No claim or entitlement to compensation or damages arises from termination of
the Award or diminution in value of the Award or Common Shares and the
Participant irrevocably releases the Company and Affiliates from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
the Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such a claim.
13.DATA PRIVACY CONSENT. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by the Company for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company holds certain personal information about the Participant, including, but
not limited to, the Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Common Shares or directorships held in the Company,
details of all Awards or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different including less stringent data
privacy laws and protections than the Participant’s country. The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Common Shares acquired pursuant to the Award. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.
14.MISCELLANEOUS PROVISIONS.




--------------------------------------------------------------------------------




14.1    Termination or Amendment. The Board may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 7 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A. No amendment or addition to this Agreement shall
be effective unless in writing.
14.2    Nontransferability of the Award. Prior the issuance of Common Shares,
neither this Award nor any Units subject to this Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to the Award shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s guardian
or legal representative.
14.3    Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Board or the
Company and the Participant, or otherwise create any vested or beneficial
interest in the Participant or the Participant’s creditors in any assets of the
Company. The Participant shall have no claim against the Company for any changes
in the value of any assets which may be invested or reinvested by the Company
with respect to the Award.
14.4    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
14.5    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
14.6    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or any Affiliate, or upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company




--------------------------------------------------------------------------------




intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 14.6(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 14.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 14.6(a).
14.7    Country-Specific Terms and Conditions. Notwithstanding any other
provision of this Agreement to the contrary, the Award shall be subject to the
specific terms and conditions, if any, set forth in the Appendix to this
Agreement which are applicable to the Participant’s country of residence, the
provisions of which are incorporated in and constitute part of this Agreement.
Moreover, if the Participant relocates to one of the countries included in the
Appendix, the specific terms and conditions applicable to such country will
apply to the Award to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
applicable laws or facilitate the administration of the Plan or this Agreement.
14.8    Integrated Agreement. The Grant Notice, this Agreement and the Plan
shall constitute the entire understanding and agreement of the Participant and
the Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Participant and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Grant Notice
and the Agreement shall survive any settlement of the Award and shall remain in
full force and effect.
14.9    Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.
14.10    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.






--------------------------------------------------------------------------------




ADDITIONAL TERMS AND CONDITIONS OF
LULULEMON ATHLETICA INC.
RESTRICTED STOCK UNITS AGREEMENT
UNDER THE
LULULEMON ATHLETICA INC. 2007 EQUITY INCENTIVE PLAN
This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides in one of the countries listed below. Capitalized terms used
but not defined in this Appendix have the meanings set forth in the Plan and/or
the Agreement.
The Participant understands and agrees that the Company strongly recommends that
the Participant not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
applicable rules and regulations regularly change, sometimes on a retroactive
basis, and the information may be out of date at the time the Performance Shares
vests or the Shares are issued under the Plan.
The Participant further understands and agrees that if the Participant is a
citizen or resident of a country other than the one in which the Participant is
currently working, transfer employment after grant of the Participant, or is
considered a resident of another country for local law purposes, the information
contained herein may not apply to the Participant, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply.
HONG KONG
Notification
Securities Law Notice
The Restricted Stock Units and Common Shares issued upon settlement of the
Restricted Stock Units do not constitute a public offering of securities under
Hong Kong law and are available only to employees of the Company. The Agreement,
including this Appendix, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Restricted Stock Units are intended only for the
personal use of each eligible employee of the Company or its Affiliates and may
not be distributed to any other person. If the Participant is in any doubt about
any of the contents of the Agreement, including this Appendix, or the Plan, the
Participant should obtain independent professional advice.




